COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Jae-Ho shin v. American Bureau of Shipping

Appellate case number:     01-18-00833-CV

Trial court case number: 2018-07486

Trial court:               127th District Court of Harris County

       Appellant has filed a statement of inability to afford costs in this Court. Absent a record
containing documents concerning indigence, we are unable to determine if appellant is entitled to
proceed without payment of costs. See TEX. R. APP. P. 20.1(b)(1); TEX. R. CIV. P. 145(a).
        Accordingly, the District Clerk is directed to file, within 10 days of the date of this order,
by preparing, certifying, and filing with this court a supplemental clerk’s record, containing
appellant’s affidavits of indigence, contests to appellant’s affidavits of indigence, and trial court
orders ruling on contests to appellant’s affidavits of indigence. See Tex. R. App. P. 34.5(c).
       It is so ORDERED.

Judge’s signature: Sherry Radack
                    Acting individually       Acting for the Court


Date: October 30, 2018